Citation Nr: 0308763	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  94-39 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees.

2.  Entitlement to service connection for arthritis of the 
hands.

3.  Entitlement to service connection for a skin disorder of 
the body, other than the head and feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to July 
1975.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1992 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO). 

This case has previously come before the Board on appeal.  In 
an October 1996 decision, the Board determined that new and 
material evidence had not been submitted to reopen previously 
denied claims of entitlement to service connection for 
arthritis of the lumbar spine; seborrheic dermatitis of the 
head; and hyperhidrosis, tinea pedis, and onychomycosis of 
both feet.  As will be discussed in further detail below, the 
Board also remanded the issue of entitlement to service 
connection for skin disorders of the body, other than the 
head and knees, for readjudication on a de novo basis.  In 
addition, the Board also remanded the veteran's claims of 
entitlement to service connection for arthritis of the hands 
and knees for further evidentiary development.

In September 2000, the RO issued a Supplemental Statement of 
the Case (SSOC) in which it continued to deny the veteran's 
claims of entitlement to service connection for arthritis of 
the hands and knees.  The RO also reviewed the veteran's 
claim of entitlement to service connection for skin disorders 
of the body other than the head and feet on a de novo basis, 
and determined that a denial was warranted.  The claims 
folder was then returned to the Board.

In February 2001, the Board once again remanded the veteran's 
case to the RO for additional evidentiary development.  As 
will be discussed in greater detail below, the requested 
development was completed, and in January 2003, the RO issued 
a SSOC in which it continued to deny the veteran's claims of 
entitlement to service connection for arthritis of the hands 
and knees, and for skin disorders of the body other than the 
head and feet.  The claims folder was then returned to the 
Board.

As noted above, the Board determined in its October 1996 
decision that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for arthritis of the lumbar spine; seborrheic 
dermatitis of the head; and hyperhidrosis, tinea pedis, and 
onychoyscosis of both feet.  Thus, those issues are no longer 
before the Board on appeal.  


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
establishes that arthritis of the knees was not incurred in 
or aggravated by service.

2.  The preponderance of the competent and probative evidence 
establishes that arthritis of the hands was not incurred in 
or aggravated by service.

3.  The preponderance of the competent and probative evidence 
establishes that skin disorder of the body, other than the 
head and feet, was not incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  Arthritis of the knees was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2002).


2.  Arthritis of the hands was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  A skin disorder of the body was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's DD 214, Report of Transfer or Discharge, shows 
that he served in Vietnam from July 1966 to August 1967, and 
from April 1970 to April 1971.  This record also indicates 
that his military occupational speciality (MOS) was Rifleman.  
According to this document, the veteran was awarded a number 
of awards and decorations as a result of this service, 
including a Purple Heart and a Combat Action Medal.

There is no report of an induction physical examination 
currently associated with the claims folder.  A report of 
medical examination dated in November 1967 reveals that an 
examiner noted the presence of scars on the veteran's right 
upper arm, the midline forearm, and above the right eye.  The 
report also contains a diagnosis of "shrapnel wounds left 
forearm - NCD [not considered disqualifying]."  The only 
service medical records of record prior to that date is a 
March 1966 clinical note showing that the veteran was treated 
for diarrhea.  Subsequent service medical records show that 
he received treatment on several occasions for left knee 
problems.  In a May 1973 clinical note, it was noted that 
examination had revealed shrapnel on the medial side of the 
left knee, with some chondromalacia.  In an October 1973 
clinical note, it was noted that the veteran had complained 
of left knee pain since being injured in 1966.  In a separate 
October 1973 consultation sheet, it was noted that he had 
complained of swelling and tenderness in his left knee.  
Subsequent service medical records are negative for any 
complaints or treatment regarding shrapnel wound injuries, or 
for problems with the hands or knees.

Except for complaining of calluses on his right foot in 
January 1975, and being treated for two plantar warts in 
November 1974, the veteran's service medical records are 
negative for any complaints or treatment regarding a skin 
disorder.  In a report of medical examination completed for 
separation in June 1975, an examiner noted that scars were 
present on the veteran's left forearm, right upper arm, and 
left knee.  No other defects were noted.  The examiner 
specifically indicated that the veteran's lower extremities 
and skin were normal on examination.  

In January 1980, the veteran filed a formal claim of 
entitlement to service connection for the residuals of a 
shrapnel wound to the left knee.  He indicated that, 
immediately after he sustained his shrapnel wound injuries in 
Vietnam in 1966, he was hospitalized aboard the U.S.S. 
Repose, a hospital ship.

Shortly thereafter, the RO obtained the veteran's service 
medical records, which were discussed above.  Because no 
records were received pertaining to the treatment the veteran 
received following his shrapnel wound injuries, the RO issued 
a more specific request in February 1980 for any treatment 
records from the veteran's hospitalization for shrapnel wound 
injuries aboard the U.S.S. Repose in 1966.  In a response 
statement received in March 1980, the RO was advised that the 
veteran was not listed on the general register of patients 
for the Repose in 1966.  

In a March 1980 rating decision, the RO granted entitlement 
to service connection for a shrapnel wound injury to the left 
knee, and assigned a 10 percent evaluation.  The RO concluded 
that, although the veteran's service medical records were 
incomplete, and contained no information regarding the 
circumstances of his hospitalization for shrapnel wound 
injuries in 1966, those records did show that he received 
treatment on several occasions throughout the remainder of 
his service for shrapnel in his left knee.  The RO determined 
that, in light of the fact that X-rays obtained in December 
1979 also showed evidence of shrapnel in the soft tissues of 
his left knee, entitlement to service connection for a 
shrapnel wound injury to the left knee was warranted.  
Because his service medical records also contained a notation 
that he had a history of a shrapnel wound to the left 
forearm, the RO also awarded entitlement to service 
connection for a shrapnel wound to the left forearm, and 
assigned a noncompensable (zero percent) evaluation.

In a statement received in January 1992, the veteran 
indicated that he wished to file a claim of entitlement to 
service connection for a skin condition on his head and other 
parts of his body.  He reported that he had been treated for 
skin problems at the VA outpatient clinic in Lubbock, Texas.  
In a separate statement received later that month, the 
veteran also indicated that he wished to file a claim of 
entitlement to service connection for arthritis of multiple 
joints.  He asserted that this condition had been noted 
during his separation physical examination in 1975.

The RO subsequently obtained the veteran's VA treatment 
records, which show that he had been receiving treatment for 
a variety of disabilities over the past several years.  These 
records appear to pertain primarily to treatment received for 
psychiatric problems, skin problems on his feet, and for the 
residuals of burns that were reportedly sustained after a 
carburetor exploded in 1980.  It was noted that had required 
skin grafting on his hands as a result of that incident.  In 
an October 1990 medical certificate, it was noted that the 
veteran had reported experiencing a skin rash on his hand, 
neck, and back, since 1980.  In an August 1991 consultation 
sheet it was noted that he sustained burns over his neck, 
chest, hand, and face in 1980. 

During a VA examination conducted in May 1992, the veteran 
reported that he was experiencing numbness in his left 
forearm in the area of the shrapnel wound, and swelling in 
his left knee.  He also reported that his knee would often 
give out on him.  The examiner noted a diagnosis of residuals 
of shrapnel injury, as well as traumatic arthritis of the 
left knee and left forearm.  The examiner also noted a 
diagnosis of osteoarthritis of the knees, lumbosacral spine, 
and right hand.  

X-rays obtained shortly following his May 1992 examination 
revealed that the radius and ulna of the left arm were 
intact.  X-rays of the knees revealed well preserved, 
symmetric joints with no effusion.  X-rays of the right hand 
showed marked asymmetrical narrowing and possible partial 
subluxation of the 2nd and 3rd MCP joints, which was found to 
possibly be related to rheumatoid arthritis or 
osteoarthritis.  It was also noted that there was some 
suspect swelling of the distal tips of the each finger, which 
appeared to be clubbing in nature, and suggestive of 
pulmonary disease.

In a July 1992 rating decision, the RO granted an increased 
evaluation, 20 percent, for the veteran's service-connected 
residuals of a shrapnel injury to the left knee.  This grant 
was based primarily on the symptomatology described in the 
report of the veteran's May 1992 VA examination.  In the 
rating decision, the RO also denied entitlement to an 
increased evaluation for the residuals of a shell fragment 
wound to the left forearm; entitlement to service connection 
for arthritis in multiple joints, including the lumbar spine; 
and entitlement to service connection for a skin condition.  
The veteran was notified of this decision in a July 1992 
letter.

Shortly thereafter, the veteran submitted a statement 
indicating that he had not yet been advised as to the outcome 
of his claim of entitlement to service connection for 
arthritis of multiple joints.  In a letter dated in May 1993, 
the RO explained to the veteran that this claim had been 
denied in the July 1992 rating decision.  

In a statement received in July 1993, the veteran indicated 
that he wished to appeal his claims of entitlement to service 
connection for arthritis in multiple joints and for a skin 
condition.

X-rays obtained in July 1993 showed severe narrowing of the 
2nd and 3rd MCP joints of the right hand, small volar spurs of 
the distal third metacarpal bones bilaterally, and multiple 
punctate shrapnel fragments of the soft tissues of the thumb, 
index finger, and middle finger of the left hand.

During a personal hearing held before a Hearing Officer in 
March 1994, the veteran reported that spots had been seen on 
his back during his separation physical examination in 1975.  
He further reported that he had also been told that he had 
arthritis and that it would spread further throughout his 
body.  He indicated that he was having problems with his 
hands, knees, and back.  With respect to his claimed skin 
condition, the veteran reported that he had sores on his head 
that itch and that his toenails had become "rotten".

In a March 1994 rating decision, the Hearing Officer 
recharacterized all of the issues on appeal as being whether 
new and material evidence had been submitted to reopen 
previously denied claims.  The Hearing Officer determined 
that the veteran's claims of entitlement to service 
connection for arthritis and a skin disorder had been 
previously denied by the RO in a June 1982 rating decision.

In the October 1996 decision, the Board determined that new 
and material evidence had not been submitted to reopen claims 
of entitlement to service connection for arthritis of the 
lumbar spine, seborrhic dermatitis of the head, and 
hyperhidrosis, tinea pedis, and onychomyosis of both feet.  
The Board further determined, however, that although these 
claims had been previously denied by the RO in a 1982 rating 
decision, the veteran's claims of entitlement to service 
connection for arthritis of the hands and knees, and for a 
skin disorder of the body other than the head and feet, had 
not been previously denied.  The Board, therefore, remanded 
those claims to the RO for readjudication on a de novo basis.  
The RO was also instructed to provide a VA examination to 
determine the nature and etiology of any arthritis in the 
veteran's hands or knees.

X-rays obtained in February 1998 showed shrapnel about and 
medial to the left patella.  The bones, joints, and soft 
tissues of the right knee were found to be intact. 

A VA Form 119, Report of Contact, dated in August 2000, 
reveals that the veteran failed to report for a scheduled VA 
examination.  It was further noted that no reply had been 
received from veteran to a letter concerning his ability to 
report for an examination.  It was also noted that the 
veteran could not be contacted by telephone because his 
number was apparently not working.

In the September 2000 SSOC, the RO denied the veteran's 
claims of entitlement to service connection for arthritis of 
the hands and feet, and for a skin disorder of the body other 
than the head and neck, on a de novo basis.  The claims 
folder was then returned to the Board.

In February 2001, the Board once again remanded the veteran's 
case to the RO for additional evidentiary development.  The 
Board determined that a remand was warranted because of the 
recent enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), which substantially amended VA's responsibility 
to notify and assist claimants in the development of their 
claims.  The RO was instructed to contact the veteran and 
advise him as to the type of information that could best 
serve to substantiate his claims.  The RO was also instructed 
to assist the veteran in obtaining any additional evidence 
that he identified, and to provide him with the opportunity 
to appear for another VA examination.

Thereafter, in April 2001, the RO issued a letter to the 
veteran advising him of the enactment of the VCAA, and of his 
and VA's responsibilities under that law.  The RO also 
advised the veteran of what evidence would best serve to 
substantiate his claims.

The RO subsequently obtained additional VA treatment records.  
These records show that, in June 1999, the veteran reported 
experiencing cracking of his fingernails and the skin on his 
hands for several years.  It was noted that he had sustained 
burns on his hands twenty years before.  In July 1999 and 
October 1999, he was given diagnoses of periungual 
dermatitis.  A March 2000 clinical note shows that the 
veteran was treated for dermatitis.  He reported that he had 
developed a reaction on his skin after attempting to dye his 
beard and mustache.  The examiner noted a diagnosis of 
contact dermatitis.

In May 2001, the veteran underwent another VA examination.  
He reported that he had arthritis in both knees, which caused 
pain and locking up, particularly in the left knee.  He also 
reported having arthritis in both hands, which caused pain 
and swelling.  It was noted that he had no history of an 
injury in the military, but that he had sustained burns on 
his hands in 1980 as a result of an automobile fire.  The 
veteran also described experiencing dry skin with a papular 
rash over his chest, which caused itching.  He indicated that 
he had been given steroid creams, which helped.  He also 
described experiencing scaling and dryness around his 
fingernails on both hands.  

Examination revealed some thickening over the mid-portion of 
the hands, with apparent skin grafts over both hands.  The 
examiner found that his grasp and sensation were normal 
bilaterally, and that his reflexes were equal and 
symmetrical.  The examiner also found that he had full range 
of motion in both knees, with no instability or effusion.  
The left knee was found to be tender on the medial side to 
pressure and to motion of the patella.  The examiner noted 
that a rash over the abdomen appeared to be a contact-
dermatitis type rash with some scaling over the fingertips.  
The examiner noted diagnoses of a history of arthritis of 
both knees with no recent X-rays available, and a history of 
arthritis of both hands with no recent reports of X-rays 
available.  The examiner indicated that X-rays would be 
obtained for each.  The examiner also noted a diagnosis of a 
skin condition other than the head or feet, dryness with a 
macular rash across the abdomen, responsive to ointments and 
creams given by the Dermatology clinic.

X-rays obtained immediately after that examination revealed 
only minimal changes of osteoarthritis involving both knees, 
as evidenced by minimal narrowing of the medial interspacing.  
Several punctate foreign bodies were noted in the soft 
tissues of the left knee.  X-rays also revealed 
osteoarthritis of both hands, as evidenced by narrowing of 
the joint spacing at the MP level.  Several punctate foreign 
bodies were also noted within the soft tissues of each hand, 
most marked on the left.

The veteran's claims folder was subsequently returned to the 
VA physician who had performed the May 2001 VA examination, 
after it was determined by the RO that the examiner had not 
fully addressed the etiology of the veteran's claimed knee 
disabilities.  In an addendum to his report dated in December 
2002, the physician explained that he had reviewed the claims 
folder, including the reports of X-rays obtained shortly 
after he examined the veteran.  The physician concluded that 
it was "totally unlikely that these slight metallic 
fragments which are generally far away from any joint 
processes could be responsible in any way for his 
arthritis."  The physician explained that there were minimal 
changes of osteoarthritis of the knee joints, and only 
minimal to moderate osteoarthritis of the hands, which were 
described as being far away from any punctuate superficial 
metallic parts.  The physician, therefore, repeated his 
conclusion that the tiny metallic fragments were totally 
unrelated to any arthritic changes that were seen.

In the January 2003 SSOC, the RO continued to deny the 
veteran's claims of entitlement to service connection for 
arthritis of the hands and knees, and for skin disorders of 
the body other than the head and knees.  

II.  Legal Analysis

A.  Preliminary matter - VCAA

As noted above, during the pendency of this appeal, the 
President signed into law the VCAA, Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 


Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has held that only section 
4 of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"). 

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOCs issued in October 1993, and the SSOCs issued in April 
1994, September 2000, and January 2003, and correspondence 
from the RO, the appellant has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  Likewise, he has also been given notice that VA 
has a duty to assist him in obtaining any evidence that may 
be relevant to this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).

In this regard, the Board notes the April 2001 letter in 
which the RO advised the veteran to identify all health care 
providers who treated him for his claimed disabilities.  In 
that letter, the RO advised the appellant as to VA's duty to 
assist him in obtaining that evidence that he identifies, and 
as to what evidence would best serve to substantiate his 
claims.  Also, in the January 2003 SSOC, the RO advised the 
RO as to the provisions of the 38 C.F.R. § 3.159 (2002), 
which explain both the appellant's and VA's responsibilities 
under that regulation and the VCAA.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

In view of the foregoing, the Board believes that all 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
folder, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  As discussed in the Factual 
Background, the RO has obtained the veteran's complete VA 
treatment records, and the record reflects that the veteran 
was provided with several VA examinations, including the most 
recent examination conducted in May 2001.

In summary, we find that VA has satisfied its duty to assist 
the appellant in obtaining evidence to the extent necessary 
to substantiate his entitlement to the benefits sought on 
appeal, under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2002)).  The Board therefore 
finds that no useful purpose would be served in undertaking 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
Similarly, as no other obtainable evidence has been indicated 
by the veteran, development by the Board would serve no 
useful purpose.  For the same reasons, the Board concludes 
that any defect in meeting the technical requirements of the 
VCAA is nonprejudicial and harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


B.  Service connection for arthritis of the hands and knees

The veteran is seeking entitlement to service connection for 
arthritis of the hands and knees.  He essentially contends 
that he developed arthritis as a result of shrapnel wound 
injuries sustained during service.

At the outset, the Board notes that service connection is in 
effect for the residuals of shrapnel wound injuries to the 
left knee and left forearm.  Furthermore, we observe that 
recent X-ray evidence has established the presence of small 
pieces of shrapnel in the veteran's left knee and both hands.  
In addition, X-rays obtained in May 2001 establish the 
presence of arthritis in both knees and in both hands.  Thus, 
the Board believes that the primary question that must be 
resolved in this case is whether the veteran's arthritis of 
the knees and hands is related to the shrapnel wound injuries 
that he sustained in service.  

The Board notes in passing, however, that the veteran's 
service medical records do not show that he sustained any 
shrapnel wound injuries to his right lower extremity.  Also, 
recent radiographic evidence has not revealed the presence of 
any shrapnel fragments in the right lower extremity.  
However, the Board recognizes that the treatment records from 
the veteran's hospitalization shortly after sustaining the 
claimed shrapnel wound injuries appear to have been lost and 
are no longer available.

When service records have been lost or destroyed, the Court 
has held that there is a heightened obligation on the part of 
VA to explain findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis has been undertaken 
with this heightened duty in mind.  The caselaw does not, 
however, lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  As will be explained in 
greater detail below, even if it were presumed for the 
purposes of this opinion that the veteran did sustain a 
shrapnel wound injury to the right lower extremity, the 
preponderance of the credible and probative evidence is 
against finding that the osteoarthritis in his right knee is 
related to any such injury.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic 
disability, such as arthritis, if such is shown to have been 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  This does not 
mean that any manifestation of joint pain will permit service 
connection of arthritis first shown as a clear-cut entity at 
some later date.  38 C.F.R. § 3.303(b).

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting the 
veteran's claims of entitlement to service connection for 
arthritis of the hands and knees.  In essence, we conclude 
that the veteran's osteoarthritis was not incurred as a 
result of shrapnel wound injuries sustained in service.  In 
reaching this conclusion, the Board finds the most probative 
evidence of record to be the report of the veteran's May 2001 
VA examination and the December 2002 addendum to that report.  
In that addendum, the physician explained that it was 
"highly unlikely" that the veteran's arthritis was related 
to his in-service shrapnel wound injuries.  The physician 
acknowledged that X-rays obtained shortly after his May 2001 
examination had confirmed the presence of small metallic 
fragments in the veteran's left knee and both hands.  The 
physician determined, however, that the minimal 
osteoarthritis seen in his X-rays had developed "far away" 
from any metallic fragments.  For this reason, the physician 
concluded that there was no relationship between the 
veteran's in-service shrapnel wound injuries and his 
arthritis of the hands and knees.

The Board recognizes that the VA physician who examined the 
veteran in May 1992 noted diagnoses of the residuals of 
shrapnel injury, traumatic arthritis of the left knee and 
left forearm, and osteoarthritis of the knees and right hand.  
However, it appears that these diagnosis were made without 
the benefit of X-rays.  Furthermore, although X-rays were 
obtained shortly after that examination, they showed no 
evidence of traumatic arthritis in the knees or left arm.  
For these reasons, the Board finds the May 1992 VA examiner's 
opinion regarding the etiology of the veteran's supposed 
traumatic arthritis, which was not established by X-ray 
evidence, to be less probative than that of the May 2001 VA 
examiner, who offered his opinion only after having consulted 
X-ray evidence establishing that the veteran had in fact 
developed minimal osteoarthritis in the knees and hands.

The Board further notes that, although the X-rays obtained in 
May 1992 did demonstrate some marked narrowing of the 2nd and 
3rd MCP joints of the right hand, which was found to possibly 
be osteoarthritis, the May 1992 VA examiner did not offer any 
conclusion as to the etiology of that disability.  Thus, 
there is nothing in that report to contradict the opinion of 
the December 2002 VA examiner that the osteoarthritis in the 
veteran's right hand did not develop as a result of his in-
service shrapnel wound injuries.

As discussed above, service connection may be granted for 
arthritis if such is manifested to a compensable degree 
within one year after service.  38 C.F.R. §§ 3.307 and 3.309.  
The Board has therefore considered whether presumptive 
service connection is warranted on that basis.  However, 
although the veteran has expressed his belief that he 
developed arthritis prior to his separation from service, 
there is no competent evidence of record establishing that 
such is the case.  Certainly, his service medical records 
show that he complaints of pain and other symptoms in the 
area of his left knee prior to his discharge, and shortly 
following his discharge.  It was based upon that 
symptomatology that the RO awarded a compensable evaluation 
for shrapnel wound injuries to the left knee in the March 
1980 rating decision.  However, X-rays obtained in May 1992 
and February 1998 both failed to show any evidence of 
arthritis or osteoarthritis in the left knee.  It was not 
until May 2001 that some evidence of minimal osteoarthritis 
in the left knee was first observed.  For this reason, the 
Board concludes that the preponderance of the evidence is 
against finding that arthritis manifested within one year of 
the veteran's separation from service.  Accordingly, the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 are 
not for application in this case.

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claims.  However, it is well established 
that, as a layperson, he is not considered capable of 
opining, no matter how sincerely, that he developed arthritis 
in his hands and knees as a result of his military service.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

In summary, the Board concludes that the that the 
preponderance of the evidence is against finding that the 
veteran's osteoarthritis of the hands and knees was incurred 
in or aggravated by service.  The benefit sought on appeal 
must accordingly be denied.

C.  Service connection for a skin disorder of the body
other than the head and feet.

The veteran is seeking entitlement to service connection for 
a skin disorder of the body other than the head and feet.  He 
has reported experiencing a rash on his chest, as well as 
drying and scaling around his fingernails.  As discussed in 
the Introduction, the veteran was at one time also seeking to 
reopen previously denied claims of entitlement to service 
connection for skin disorder of the head and feet; however, 
these claims were denied by the Board in the October 1996 
decision.

A review of the record reveals that the bulk of the veteran's 
written statements and testimony regarding skin disorders 
appear to pertain primarily to the conditions present on his 
head and feet.  Thus, it is difficult to determine the basis 
on which the veteran's believes his skin condition of the 
body other than the head and feet was incurred as a result of 
his military service.  Nevertheless, the Board is cognizant 
that we are obligated to liberally read all documents and 
oral testimony of record and identify all potential theories 
of entitlement to a benefit under the statutes and 
regulations.  See, e.g., Floyd v. Brown, 9 Vet. App. 88 
(1996).  In accordance with this duty, the Board has reviewed 
the complete record in order to identify all potential 
theories of entitlement to service connection for a skin 
disorder of the body other than the head and neck.  Having 
reviewed the complete record, and for the reasons and bases 
set forth below, the Board finds that the preponderance of 
the competent and probative evidence is against the veteran's 
claim.

As noted above, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau, Brammer, supra.  Service 
connection may also be granted for a disease first diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board has considered whether the veteran's claimed skin 
disorder could be the result of exposure to Agent Orange 
while in service.  The specific statute pertaining to claimed 
exposure to Agent Orange is 38 U.S.C.A. § 1116.  Regulations 
issued pursuant thereto previously provided that, if a 
veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  Those regulations also stipulated the diseases for 
which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  For most of the listed diseases, the 
presumption is lifetime; for chloracne, subacute peripheral 
neuropathy, and porphyria cutanea tarda, the presumption is 
one year after exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001, see 
66 Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam era, not just those who 
have a disease on the presumptive list provided in 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (reversing the 
Court's holding in McCartt, supra).  These statutory 
provisions became effective on the date of enactment, 
December 27, 2001.  As the new provision is liberalizing, it 
is applicable to the issue on appeal.  See Karnas, supra, 1 
Vet. App. at 312-13.

In the present case, the competent evidence of record 
indicates that the veteran had active service in the Republic 
of Vietnam during the Vietnam era.  However, the medical 
evidence of record fails to show that he ever manifested any 
of the presumptive diseases enumerated by the Secretary 
pursuant to the statute.  The record reflects that the 
veteran has described his skin disorder as a rash that has 
manifested on his chest and abdomen, and as dryness and 
scaling on the tips of his fingers.  As will be discussed in 
greater detail below, however, the competent and probative 
evidence establishes that the veteran's rash has been 
diagnosed as "contact dermatitis" which manifests when his 
skin comes into contact with certain substances.  Thus, the 
Board finds that the presumptive provisions pertaining to 
herbicide exposure do not apply.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  The 
Board has therefore considered whether service connection may 
be warranted on a direct basis.

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999), 
Notice, 67 Fed. Reg. 42,600 (June 24, 2002).

The veteran's service medical records establish that he was 
treated for callouses on his right foot during service, and 
that he sustained several scars as a result of his shrapnel 
wounds.  Service connection has already been established for 
those disabilities.  His service medical records are 
otherwise negative for any indication of skin problems in 
service.  Furthermore, upon the veteran's discharge from 
service, physical examination was specifically found to be 
negative for any skin disease.  

As noted above, the veteran has reported experiencing a rash 
on his chest, and dryness and scaling around his fingernails.  
However, in the report of the veteran's May 2001 VA 
examination in which it was noted that there was a macular 
rash present on the veteran's abdomen, the examiner concluded 
that this rash was a contact dermatitis-type, which manifests 
as a result of his skin coming into contact with certain 
substances.  The Board believes this conclusion to be 
consistent with a VA clinical note dated in March 2000, which 
shows that the veteran reported experiencing a rash on his 
face after dyeing his beard and mustache a different color.  
The examiner concluded that the rash was a contact 
dermatitis, which had developed as a result of the dye that 
the veteran had used.  The Board also believes this 
conclusion is consistent with a VA clinical note dated in 
July 1999 in which it was noted that the veteran had 
developed periungual dermatitis, or dermatitis around his 
fingernails, after doing yard work. 

In light of the aforementioned evidence, which establishes 
that the veteran was not diagnosed with any skin disorders 
during service, and because his reported skin rashes have 
been characterized as contact dermatitis, which manifests 
after his skin comes into contact with certain substances, 
the Board concludes that the preponderance of the evidence is 
against finding that his claimed skin disorder of the body 
other than the head and feet was incurred in or aggravated by 
service. 

As above, the Board notes that, although the veteran may 
sincerely believe in the merits of his claim, it is well 
established that, as a layperson, he is not considered 
capable of opining, no matter how sincerely, that his skin 
rashes developed as a result of his military service.  See 
Routen, Espiritu, Moray v. Brown, supra.  

In short, the Board concludes that the that the preponderance 
of the evidence is against finding that the veteran's skin 
disorder of the body other than the head and feet was 
incurred in or aggravated by service.  The benefit sought on 
appeal must accordingly be denied.



ORDER

Entitlement to service connection for arthritis of the knees 
is denied.

Entitlement to service connection for arthritis of the hands 
is denied.

Entitlement to service connection for a skin disorder of the 
body, other than the head and feet, is denied.



_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

